               Case 1:18-cv-04582-AT-KNF Document 95 Filed 09/09/21 Page 1 of 1




                                                                                                   9/9/2021



GEORGIA M. PESTANA
Corporation Counsel
                                            T HE CITY OF NEW YORK                                  JOHN SCHEMITSCH
                                                                                                              Senior Counsel
                                            LAW DEPARTMENT                                           phone: (646) 740-1295
                                                                                                         fax: (212) 356-3509
                                                100 CHURCH STREET                              email: jschemit@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                      September 9, 2021
       BY ECF
       Honorable Analisa Torres
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                      Re:     Garelnabi Abusikin v. City of New York, et al.
                              18 CV 4582 (AT) (KNF)
       Your Honor:
               I am a Senior Counsel in the Office of Georgia M. Pestana, Corporation Counsel of the
       City of New York, and the attorney representing City of New York and Officer Mirjan Lolja in
       the above referenced matter. Defendants write respectfully to request a three week extension for
       the parties to file their joint pretrial order along with the Court’s other required pretrial filings
       including motions in limine, from September 10, 2021 to October 1, 2021. Defendants have
       attempted to reach plaintiff’s counsel regarding this request, but have not been able to ascertain
       his position on this request. This is the first such request.

              Defendants apologize for the delay in making this request for an extension of time,
       however the undersigned mistakenly did not calendar this deadline, and only noticed the deadline
       today, attempting immediately to contact plaintiff’s counsel to discuss. The undersigned has,
       understandably, not been able to reach plaintiff’s counsel. This case is set for trial beginning on
       October 25, 2021, with a final pretrial conference scheduled for October 18, 2021. Defendants
       make this request in light of the short deadline, inability to conference the joint pretrial order
       with opposition counsel, as well as other case commitments.

              Thank you for your consideration herein.

                                                                     Respectfully submitted,
                                                                     /s/
                                                                     John Schemitsch
                                                                     Senior Counsel
GRANTED in part, DENIED in part. By September 24,
2021, the parties shall submit their pretrial materials as
described in ECF No. 90. By October 1, 2021, the parties
shall file any oppositions, if required.

SO ORDERED.

Dated: September 9, 2021
       New York, New York
